TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00494-CR
                                        NO. 03-14-00495-CR



                                    Isaac Benavidez, Appellant

                                                   v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
                            NOS. 15,265 & 15,266
       HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In January 2014, appellant Isaac Benavidez pled guilty to four counts of intentional

serious bodily injury to a child and received ten years’ deferred adjudication probation. See Tex. Penal

Code § 22.04; Tex. Code Crim Proc. art. 42.12, § 3g. In May 2014, upon finding that appellant

had violated certain terms of his probation, the trial court revoked appellant’s deferred adjudication

and sentenced him to sixty years’ imprisonment on the first count and ten years’ imprisonment on

each of the remaining three counts, to run concurrently. See Tex. Code Crim. Proc. art. 42.12, §23.

                Appellant’s court-appointed attorney has filed a brief concluding that the appeal

is frivolous and without merit. Counsel’s brief meets the requirements of Anders v. California by

presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. See 386 U.S. 738, 744-45 (1967); Garner v. State, 300 S.W.3d 763, 766
(Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 80-82 (1988). Appellant’s counsel

has represented to the Court that he provided appellant with copies of the brief and accompanying

motions to withdraw; advised appellant of his right to examine the appellate record, file a pro se

brief, and pursue discretionary review following the resolution of the appeal in this Court; and

provided appellant with a form motion for pro se access to the appellate record along with the

mailing address of this Court. See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014);

see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. Although appellant requested and

received the appellate record and additional time to file a pro se brief, that time has run and no

pro se brief has been filed.

                  We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe

v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the appeal

is frivolous and without merit. We grant counsel’s motion to withdraw and affirm the judgment

of conviction.1




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: July 14, 2015

Do Not Publish




                                             3